DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 27, 2022.  As directed by the amendment: claims 1, 10 and 14-15 have been amended, claims 6-9 and 13 have been cancelled, and no claims have been added.  Thus, claims 1-5, 10-12 and 14-16 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed April 27, 2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1 and 14 and claims depending from claims 1 and 14 has been withdrawn. 
Double Patenting
The terminal disclaimer received and approved on April 27, 2022 is acknowledged.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the medical device cap of claim 1 and the drug transfer assembly of claim 14. 
It is noted that where claim 1 recites “…upon removal of the medical device cap from the medical device” in line 12, that this is interpreted to mean that the cap is completely disconnected and separated from the medical device.  Similarly, claim 14 line 22 which recites “…upon removal of the medical device cap from the IV access port” is interpreted to mean that the cap is completely disconnected and separated from the IV access port.
The closest prior art is Bochenko, US 2014/0276213 A1.
Regarding claim 1, Bochenko fails to teach among all the limitations or render obvious a medical device cap as claimed, which includes the RFID element configured to automatically record and transmit compliance information related to the medical device cap and/or the medical device upon removal of the medical device cap from the medical device, in combination with the total structure and function of the medical device cap as claimed.  
Regarding claim 14, Bochenko fails to teach among all the limitations or render obvious a drug transfer assembly as claimed, which includes the RFID element configured to automatically record and transmit compliance information related to the medical device cap and/or the IV access port upon removal of the medical device cap from the IV access port, in combination with the total structure and function of the drug transfer assembly as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783